Citation Nr: 0714572	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine with 
arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the claim for an increased 
rating. 

In a June 2005 letter, the veteran requested a 
videoconference hearing before the Board.  Later that month, 
he sent a second letter withdrawing that request.  The Board 
will proceed to consider the case.


FINDING OF FACT

The veteran's service-connected degenerative disc disease of 
the cervical spine with arthritis has been manifested by 
reversed cervical lordosis, with range of motion of no worse 
than 40 degrees forward flexion with radiating pain down his 
right arm.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but no higher, 
for degenerative disc disease of the cervical spine with 
arthritis are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran currently receives a 10 percent rating for 
disability of the cervical spine.  Diabilities of the spine 
are rated under the General Ratings Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006).  Diagnostic Code (DC) 5237 
specifically rates degenerative arthritis.  DC 5243 rates 
intervertebral disc syndrome (degenerative disc disease).

In relevant part, the General Ratings Formula provides higher 
ratings for cervical spine disabilities of 20, 30, or 100 
percent.  A 20 percent evaluation is assigned for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine note greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
warranted where there is forward flexion of the cervical 
spine of 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 100 percent evaluation is warranted 
where unfavorable ankylosis of the entire spine is 
demonstrated.  38 C.F.R. § 4.71a, DCs 5235-5243.  These 
evaluations are for application with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id., at Note (1).  

The evidence clearly shows that the veteran is entitled to a 
20 percent rating.  The veteran underwent radiographic study 
in February 2004, just prior to his February 2004 VA 
examination.  The x-ray report indicates that the veteran has 
muscle spasm with loss of normal cervical lordosis.  The VA 
examination indicated that the veteran did not have muscle 
spasm.  The veteran was sent for a second VA examination in 
September 2005.  Radiographic studies showed a "reversal of 
the normal cervical lordosis."  Physical examination 
revealed slight loss of normal cervical curvature.  The Board 
notes that the problem was shown as far back as April 2001, 
where an x-ray report indicates abnormal kyphosis of the 
cervical spine.  While none of the physical examinations 
indicate muscle spasm or guarding is present, the Board 
cannot ignore evidence that the veteran has lost his normal 
spinal contour.  

The evidence does not merit a rating in excess of 20 percent 
under the General Ratings Formula.  There is no indication of 
ankylosis.  Range of motion tests revealed full flexion in 
February 2004 and flexion to 40 degrees in September 2005.  
The criteria for a 30 percent rating require flexion limited 
to 15 degrees or less.  Ratings in excess of 30 percent 
require ankylosis.  The Board concludes that the criteria for 
a rating in excess of 20 percent are not met under the 
General Ratings Formula.  See 38 C.F.R. § 4.71a, DC 5235-
5243.

The Board has also considered ratings for neurological 
symptoms.  The veteran has had complaints of radiating pain 
throughout the period on appeal.  At his February 2004 VA 
examination, he indicated that he had an episode of pain and 
numbness that lasted three to four months before resolving.  
He stated that it recurs a few times per year and has 
complained of numbness in his right arm, down to his fingers.  
On physical examination, the veteran had a negative 
Spurling's test, which detects nerve root impingement.  He 
was diagnosed with carpal tunnel syndrome and lateral 
epicondylitis.  Follow up nerve conduction and 
electromyelogram testing in August 2004 revealed that he did 
not have carpal tunnel syndrome or lateral epicondylitis.  At 
his September 2005 VA examination, the medical records were 
reviewed and the examiner indicated that the veteran had no 
focal sensory deficits on examination.  He had normal 5/5 
strength in both upper extremities with no pain or loss of 
range during repetitive range of motion testing.  The 
examiner concluded that the veteran did not have 
radiculopathy.  

The veteran and his representative contest this, arguing that 
a Dr. Han indicated that the veteran had nerve root 
entrapment caused by his degenerative disc disease.  The 
Board has reviewed the April 1999 assessment of Dr. Han, 
which does not include a diagnosis of nerve root entrapment.  
In fact, the April 1999 EMG and NCV report signed by Dr. Han 
indicated that all results were within normal limits.  
Regardless, even if some of the veteran's arm pain is a 
result of his neck condition, a higher rating is not 
warranted.  The pain and numbness are intermittent, and, 
while the veteran is certainly able to report such symptoms, 
the objective examinations could not find evidence of 
radiculopathy.  As the General Ratings Formula discussed 
above incorporates symptoms of "pain, whether or not it 
radiates," the Board concludes that a separate rating for 
neurological complications is not warranted.  

The Board notes that the veteran has been diagnosed with 
degenerative disc disease, sometimes called intervertebral 
disc syndrome.  Diagnostic Code 5243, for rating 
intervertebral disc syndrome provides a set of criteria for 
preoperative or postoperative intervertebral disc syndrome.  
It is to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under the General 
Ratings Formula discussed above, whichever method results in 
the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2006).  For purposes of evaluations under diagnostic 
code 5243 an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id., at Note (1).

With regard to the incapacitating episodes method of 
evaluation (total duration of over the past 12 months), the 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).  The revised schedule does not provide for an 
evaluation higher than 60 percent.

On review of the claims folder, the Board cannot find 
evidence of incapacitating episodes as defined by the 
regulation.  While the veteran does report flare-ups, there 
is no indication of bedrest prescribed by a physician.  As 
such, a higher rating is not warranted under DC 5243.

The veteran has also been service connected for arthritis of 
the cervical spine.  Degenerative arthritis is rated under DC 
5003.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.  The 
maximum rating available under DC 5003 is 20 percent for 
painful motion with exacerbations.  Id.  The Board notes that 
the veteran's limitation of forward flexion of 40 degrees, as 
measured at the September 2005 VA examination, meets the 
criteria for a 10 percent rating under the General Ratings 
Formula for Spinal Diseases and Injuries of the Spine 
discussed above. Because the veteran's limitation of motion 
is compensable, a rating under DC 5003 is not for 
application.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's spine.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the Board is required to consider the effect 
of the veteran's pain when making a rating determination, and 
has done so in this case, the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  The veteran retains full strength and 
had no diminished function on repetitive testing.  The Board 
concludes that a higher rating based on DeLuca considerations 
is not warranted.  

II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The December 2003 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

The veteran was not provided notice of the criteria for an 
increased rating under 38 C.F.R. § 4.71a, as discussed above, 
prior to the initial adjudication of this case.  The December 
2003 letter informed the veteran that "the evidence must 
show that [his] service-connected condition has gotten 
worse."  The Board concludes that this notice was sufficient 
to discharge VA's duty to notify under the VCAA.  Cf. Overton 
v. Nicholson, 20 Vet. App. 427 (2006) (where the notice of 
the need for evidence showing an increased disability without 
providing the applicable ratings provisions was sufficient 
for VCAA notice requirements).

The veteran was similarly not provided notice of the 
requirements to establish effective dates.  The Board 
concludes that there is no harm in failing to provide such 
notice, as the Agency of Original Jurisdiction will 
effectuate this Board's grant in a rating decision, and the 
veteran will have the opportunity to contest the effective 
date at that time.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2004 and 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's cervical spine disorders since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2004 and 
2005 VA examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a rating of 20 percent, but no higher, for 
degenerative disc disease of the cervical spine with 
arthritis is granted, subject to the laws and regulations 
governing payment of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


